Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner, except as noted in section 3 below.

The information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Therefore, the lined through document has not been considered.

Drawings
The drawings are objected to because reference character “105” does not denote a wheel “rim”, but instead denotes a spoke portion of a wheel disk.  
	Reference character “109” does not clearly denote a “channel”, instead indicating the “tire” in the same manner as reference character “108”.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "108" and "109" have both been used to designate the same element in Figure 1.  
	Reference characters "110", "111", "116", and "118" have all been used to designate the same element in Figures 2-3.  
	Reference characters "116" and "118" have both been used to designate the same element in Figure 4. Reference characters cannot share the same leader line.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  The term “via” should be replaced with the term - -by- - or - -with- -, to more clearly define the invention without using indefinite language.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-9, 11-13, and 15-20 are allowed.

Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See sections 3-6 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show omnidirectional wheels and/or tracks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617